 Case 2:19-cv-00894 Document 225 Filed 03/19/21 Page 1 of 7 PageID #: 6520



                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON

THE COURTLAND COMPANY, INC.,
a West Virginia Business Corporation,

          Plaintiff,

v.                                   Civil Action No. 2:19-cv-00894

UNION CARBIDE CORPORATION,
a New York Corporation,

     Defendant.

                                  ORDER


          Pending is the plaintiff’s motion for expedited

clarification of this court’s memorandum opinion and order

denying the plaintiff’s motion for leave to file a supplemental

complaint, filed on February 22, 2021 (ECF No. 202).


          On May 19, 2020, the plaintiff filed a motion for

leave to file a supplemental complaint in order to add a

citizen-suit Clean Water Act claim under 33 U.S.C. § 1365.            See

ECF No. 33.   In an October 23, 2020 memorandum opinion and

order, the court denied the motion on the ground that the

plaintiff had not provided adequate pre-suit notice of the Clean

Water Act claims it intended to bring, pursuant to § 1365(a)(1)

and 40 C.F.R. § 135.3(a).     See ECF No. 125.      In the memorandum

opinion and order, the court referred to a parcel of property

owned by the defendant that is the subject of this case as the
    Case 2:19-cv-00894 Document 225 Filed 03/19/21 Page 2 of 7 PageID #: 6521



“Filmont Landfill,” see id., as the parties had done throughout

this case, see, e.g., ECF No. 1; ECF No. 33-2. 1           The court noted,

however, that the plaintiff “alleges that the Filmont Landfill

remains an ‘illegal open dump’” and further added, in a

footnote, the mere observation that, under West Virginia law, an

“‘open dump’” is defined as “‘any solid waste disposal which

does not have a permit under the West Virginia Solid Waste

Management Act, or is in violation of state law, or where solid

waste is disposed in a manner that does not protect the

environment.’”      ECF No. 125 at 2 & n.2 (internal citations and

brackets omitted) (quoting W. Va. Code § 22-15-2(23)).


             While the plaintiff’s motion for leave to file a

supplemental complaint was pending, the defendant filed a motion

for a protective order that would stay its response to requests

for admissions propounded by the plaintiff.            See ECF No. 99; ECF

No. 100.     The requests asked the defendant to admit that it had

never applied for a permit issued pursuant to the Clean Water

Act; that the Filmont Site is located within a 100-year

floodplain, will restrict the flow of a 100-year flood, and will

reduce the temporary water storage capacity of the floodplain;




1 To avoid more needless controversy in this vein, the court
herein refers to the property as the Filmont Site, except when
quoting other documents that employ different terminology.

                                       2
 Case 2:19-cv-00894 Document 225 Filed 03/19/21 Page 3 of 7 PageID #: 6522



that leachate, solid waste, or a solid-waste constituent

disposed of at the Filmont Site has been or may be discharged

into waters; and that leachate from the Filmont Site has entered

or may enter the environment outside the Filmont Site’s

boundaries.   See ECF No. 100 at 4-6 (listing requests at issue).

The defendant argued that the plaintiff sought admissions that

might turn out to be irrelevant because they were related to the

plaintiff’s Clean Water Act claims, and the court had yet to

decide whether the plaintiff could pursue those claims. See ECF

No. 100.   The defendant’s motion for a protective order was

referred to the Magistrate Judge.


           On October 26, 2010, after the court denied the

plaintiff’s motion for leave to file a supplemental complaint to

bring its Clean Water Act claims, the Magistrate Judge ordered

the parties to file a joint status report addressing the impact

of the court’s denial of the plaintiff’s motion.          See ECF No.

127.   In response to the order, the defendant argued that its

motion was moot and that it should be given 14 days to either

respond or object to the requests for admission.          See ECF No.

132.   The plaintiff argued that the defendant had already

objected to the requests and should not be permitted to

interpose additional objections and that, in any case, its

requests were not directed at its putative Clean Water Act


                                    3
 Case 2:19-cv-00894 Document 225 Filed 03/19/21 Page 4 of 7 PageID #: 6523



claims, but at other claims asserted in its complaint.           See id.


           In a November 25, 2020 order, the Magistrate Judge

denied the defendant’s motion to the extent it requested a stay

of its responses to the plaintiff’s requests for admission while

the plaintiff’s motion to file a supplemental complaint remained

pending.   See ECF No. 147 at 1 n.1.      However, the Magistrate

Judge concluded that the plaintiff’s requests for admission

sought irrelevant information because they did not relate to the

claims asserted in the plaintiff’s complaint or to the

affirmative defenses raised by the defendant in its responsive

pleading; rather, at least some of the requests seemed to be

directed at the plaintiff’s Clean Water Act claims.          See id. at

2-6.   Accordingly, the Magistrate Judge granted the defendant’s

motion for a protective order to the extent it sought a ruling

that the defendant was not obligated to respond to the requests.

See id. at 6.


           On December 11, 2020, the plaintiff filed Fed. R. Civ.

P. 72(a) objections to the Magistrate Judge’s November 25, 2020

order, arguing that the Magistrate Judge erred in concluding

that its requests for admission were not relevant to the claims

asserted in its complaint.      See ECF No. 159.     On December 14,

2020, however, the plaintiff filed a motion to withdraw its Rule

72(a) objections because it “no longer objects to the

                                    4
 Case 2:19-cv-00894 Document 225 Filed 03/19/21 Page 5 of 7 PageID #: 6524



[Magistrate Judge’s] order.”      ECF No. 160.     The court thereafter

granted the motion, and the objections were withdrawn.           See ECF

No. 161.


            In the current motion, the plaintiff asks that the

court clarify its October 23, 2020 memorandum opinion and order

denying the plaintiff’s motion for leave to file a supplemental

complaint to add its Clean Water Act claims.         See ECF No. 202.

The plaintiff explains that a “disagreement has arisen” between

the parties concerning whether the memorandum opinion and order

“narrowed the scope” of the claims in its complaint by

precluding as an issue whether the Filmont Site is an “open

dump” under applicable law.      Id. at 1-2.    The plaintiff further

asserts that, based on the memorandum opinion and order, the

defendant “refuses to permit [the plaintiff] to take discovery

on the question of whether [the] Filmont” Site is an open dump.

Id. at 2.   Specifically, the plaintiff asserts that the

defendant refuses to produce a Fed. R. Civ. P. 30(b)(6)

corporate designee to testify at a deposition on this issue.

See id. at 2, 6-7.


            Although the Federal Rules of Civil Procedure do not

expressly authorize motions to clarify a district court’s

interlocutory orders, see Grede v. FCStone, 867 F.3d 767, 777

(7th Cir. 2017) (citing, inter alia, United States v. Philip

                                    5
 Case 2:19-cv-00894 Document 225 Filed 03/19/21 Page 6 of 7 PageID #: 6525



Morris USA, Inc., 793 F. Supp. 2d 164, 168 (D.D.C. 2011)),

courts are often called upon to decide them, see Philip Morris

USA, 793 F. Supp. 2d at 168-69.       “‘The general purpose of a

motion for clarification is to explain or clarify something

ambiguous or vague, not to alter or amend.’”         Philip Morris USA,

793 F. Supp. 2d at 168 (quoting Resol. Tr. Corp. v. KPMG Peat

Marwick, No. 92-1373, 1993 WL 211555, at *2 (E.D. Pa. June 8,

1993)).   Thus, the movant should, at a minimum, “identify” the

portions of the prior order that “are ‘ambiguous’ or ‘vague.”

Id.


           Here, the plaintiff does not argue that the court’s

October 23, 2020 memorandum opinion order is vague or ambiguous.

Indeed, the plaintiff concedes that it has identified no vague

or ambiguous language in the memorandum opinion and order, see

ECF No. 217 at 2, and, instead, seems to assert that the

memorandum opinion and order is not vague or ambiguous at all,

see ECF No. 202 at 1-2, 7.      The court agrees with plaintiff that

the memorandum opinion is not vague or ambiguous and thus

concludes that no clarification is warranted.


           The plaintiff’s argument seems to be that defendant is

misconstruing the court’s October 23, 2020 memorandum opinion

and order in order to impermissibly resist discovery.           Disputes

regarding the scope of discovery, if the parties are unable to

                                    6
 Case 2:19-cv-00894 Document 225 Filed 03/19/21 Page 7 of 7 PageID #: 6526



resolve them, should be brought before the Magistrate Judge to

whom discovery in this case has been referred.          The plaintiff

should be aware that this discovery dispute must initially be

taken to the Magistrate Judge, as the parties have already

litigated before the Magistrate Judge the impact that the

court’s October 23, 2020 memorandum opinion and order has on the

scope of discovery with respect to the claims in the plaintiff’s

complaint.


             Accordingly, it is ORDERED that the plaintiff’s motion

for expedited clarification of this court’s memorandum opinion

and order (ECF No. 202) be, and hereby it is, denied.


             The Clerk is directed to transmit copies of this order

to counsel of record and any unrepresented parties.


                                        ENTER: March 19, 2021




                                    7
